Name: Commission Regulation (EEC) No 3167/91 of 30 October 1991 altering the entry price or certain fruit and vegetables originating in Mediterranean third countries
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  regions and regional policy;  cooperation policy
 Date Published: nan

 31 . 10. 91 Official Journal of the European Communities No L 300/13 COMMISSION REGULATION (EEC) No 3167/91 of 30 October 1991 altering the entry price or certain fruit and vegetables originating in Mediterranean third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, be set up to manage the arrangements in question ; whereas the Commission must inform the Member States as soon as the quantities laid down in the Mediterranean agreements and specified in this Regulation have been reached ; Whereas the products in question are subject, moreover, to a system of tariff quotas when they originate in certain countries ; whereas the abovementioned Community surveillance system is accordingly to apply only outside the period of statistical monitoring introduced to administer the quotas ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3488/89 of 21 November 1989 laying down the method of deci ­ sion for certain provisions laid down for agricultural products in the framework of Mediterranean agree ­ ments ('), and in particular Article 2 thereof, Whereas, in accordance with the agreements concluded with various Mediterranean third countries, the Commu ­ nity may decide to alter the entry price for certain species of fruit and vegetables originating in such countries, taking account of the annual reviews of trade flows by product and country pursuant to Council Regulation (EEC) No 451 /89 of 20 February 1989 concerning the procedure to be applied to certain agricultural products originating in various Mediterranean third countries (2) ; Whereas examination of the prospects for export flows from Mediterranean third countries in the light of the overall trend on the Community market points to the need to alter the entry price for oranges, Clementines, mandarins and other similar citrus hybrids, lemons and tomatoes ; HAS ADOPTED THIS REGULATION : Article 1 For the purpose of calculating the entry price referred to in Article 24 (3) of Regulation (EEC) No 1035/72 for each of the products originating in the Mediterranean third countries referred to in Annex I hereto, the amount to be deducted as customs duties from the recorded representa ­ tive prices shall be reduced by the percentage indicated in that Annex during the periods and in respect of the maximum quantities specified therein.Whereas the alteration of the entry price must, for each product concerned, relate to the amount to be deducted as customs duties from the representative prices recorded in the Community for the calculation of the entry price referred to in Article 24 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 1623/91 (4); whereas, according to product and origin, reductions, as appropriate, of one third or one half during trading periods enable the desired objective to be attained ; whereas such reductions must apply within the quantitative limits determined, in accordance with the Mediterranean agreements ; Article 2 1 . Imports of the products listed in Annex II and originating in the countries indicated therein shall be subject to Community surveillance during the periods laid down in the last column of that Annex. 2. Deductions shall be made from the specified quanti ­ ties when products are presented to the customs authori ­ ties for release for free circulation, accompanied by a movement certificate. Goods may be deducted from the specified quantity only if the movement certificate is presented before the date on which these preferential arrangements cease to apply. The extent to which a specified quantity is used up shall be determined at Community level on the basis of the imports deducted from it as specified in the first and second subparagraphs. Whereas this alteration of the entry price is to apply in respect of specific quantities which must be entered in the accounts during the periods laid down in the agree ­ ments ; whereas a Community surveillance system must (') OJ No L 340, 23. 11 . 1989, p. 2. (2) OJ No L 52, 24. 2. 1989, p. 7. (3) OJ No L 118, 20. 5. 1972, p. 1 . (4) OJ No L 150, 15. 6. 1991 , p. 8 . No L 300/14 Official Journal of the European Communities 31 . 10 . 91 Member States shall inform the Commission, at the inter ­ vals and within the time limits specified in paragraph 3, of imports effected in accordance with the rules set out above. 3 . With respect to imports effected, Member States shall send to the Commission statements of the deducted quantities every 10 days, to be forwarded within five days from the end of each ten-day period. 4. As soon as the quantities specified in Annex I have been reached, the Commission shall inform the Member States of the date from which these preferential arrange ­ ments shall cease to apply. Article 3 The Member States and the Commission shall cooperate closely with a view to implementing this Regulation and in particular, where the need arises, to coordinating the system for administering the quotas. Article 4 This Regulation shall enter into force on 1 November 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission 31 . 10. 91 Official Journal of the European Communities No L 300/15 ANNEX I Alteration of entry price Products Mediterranean third county Amount to be deducted Period of application of the alteration Quantity specified in agreements (tonnes) CN code Description ex 0805 10 Oranges, fresh or chilled Israel Morocco Tunisia Egypt Cyprus , one third one third one third one third one third one half 1.12.1991 to 31 . 5.1992 1.12.1991 to 31 . 5.1992 1 . 12. 1991 to 31 . 5 . 1992 1.12.1991 to 31 . 5.1992 1 . 1.1992 to 31 . 5.1992 293 000 265 000 28 000 7 000 67 000 1.12.1992 to 31.12.1992 ex 0805 20 Morocco Israel one third one third 1.11.1991Mandarins and other similar citrus hybrids, fresh or chilled, excluding Clementines to end of February 1992 Morocco 110 000 Israel 14 200 ex 0805 20 Clementines fresh or chilled Morocco Israel one third one third 1 . 12. 1991 to end of February 1992 Lemons, fresh or chilledex 0805 30 10 Cyprus Turkey Israel one third one half 1 . 1.1992 to 31 . 5.1992 1 . 6 . 1992 to 31 . 12. 1992 15 000 12 000 6 400 Tomatoes fresh or chilled0702 00 Morocco one third one half 15. 11 . 1991 to 20. 12. 1991 j 1 . 4. 1992 to 31 . 5. 1992 I 86 OOOof which April 15 000 May 10 000 A N E X O II S u rv ei ll an ce Se ri al N o P ro du ct s M ed it er ra ne an th ird co un try Ov er ail pe rio d co ve re d P er io d of st at is tic al m on ito rin g un de r tar iff qu ot as P er io ds of su rv ei ll an ce pr ov id ed fo r in A rt ic le 2 C N co de D es cr ip tio n 19 .0 01 0 ex 08 05 10 O ra ng es ,f re sh or ch ill ed Isr ae l ^ M or oc co 1 T un is ia 1 Eg ypt J Cy pr us 1 .1 1 .1 9 9 1 to 31 . 5. 19 92 1. 1. 19 92 to 3 1 .1 2 .1 99 2 1. 11 .1 99 1 to 31 . 5. 19 92 1. 1. 19 92 to 31 . 5. 19 92 1. 1. 19 92 to 31 . 5. 19 92 1 .1 1 .1 9 9 1 to 31 . 5 .1 9 9 2 1. 11 .1 99 1 to 31 .1 2. 19 91 1 .1 1 .1 9 9 1 to 3 1 .1 2 .1 9 9 1 1. 1. 19 92 to 3 1 .1 2 .1 99 2 19 .0 02 0 ex 08 05 20 C le m en tin es , m an da rin s an d ot he r si m ila r ci tr us hy br id s, fre sh or ch ill ed M or oc co 1 Isr ae l J 1. 11 .1 99 1 to en d of Fe br ua ry 19 92 1. 1. 19 92 to en d of Fe br ua ry 19 92 1. 11 .1 99 1 to en d of Fe br ua ry 19 92 1. 11 .1 99 1 to 31 .1 2. 19 91 19 .0 03 0 ex 08 05 30 10 Le m on s, fre sh or ch ill ed Cy pru s 1 Tu rk ey &gt; Isr ael J 1. 1 .1 9 9 2 to 3 1 .1 2 .1 99 2 1. 1. 19 92 to 31 .1 2 .1 99 2 1. 1. 19 92 to 3 1 .1 2 .1 9 9 2 1. 1. 19 92 to 31 .1 2 .1 99 2 19 .0 05 0 07 02 00 To m at oe s, fre sh or ch il le d M or oc co 15 .1 1. 19 91 to 31 . 5. 19 92 15 .1 1. 19 91 to 30 . 4. 19 92 1. 5. 19 92 to 31 . 5. 19 92 No L 300/16 Official Journal of the European Communities 31 . 10. 91